UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: May 31 Date of reporting period: May 31, 2009 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance By MFC Global Investment Management (U.S.), LLC The Funds fiscal year-end recently changed from August 31 to May 31. As a result, this report covers the period from September 1, 2008, to May31,2009. Municipal bonds posted positive returns for the nine months ended May 31, 2009, despite an unprecedented level of volatility. Municipal bonds fell sharply throughout the last four months of 2008 as a crisis in the credit markets and a deepening economic downturn led investors to shun risk-related assets. However, municipal bonds bounced back in the latter half of the period as unprecedented government intervention helped ease the credit crunch and the economy began to show early signs of stabilization. California suffered severe declines in tax revenues, which have created tremendous budget challenges and led to a credit-rating downgrade. The state must make substantial and painful spending cuts to eliminate a possible $23 billion budget deficit by June 2010. The state is currently seeking additional federal assistance to help in the successful structuring of cash flow borrowings, but no definitive responses have yet emerged. For the nine months ended May 31, 2009, John Hancock California Tax-Free Income Funds Class A shares posted a total return of 2.63% at net asset value. By comparison, Morningstar, Inc.s muni California long fund category produced an average return of 1.96%, while the much broader-based Barclays Capital Municipal Bond Index, the Funds benchmark, returned 3.15%. Because the Fund focuses on a single state, its performance often varies from its broader benchmark index. We believe that the Fund modestly lagged its Morningstar peer group average because of its slightly lower credit quality and greater focus on long-term municipal bonds. These factors detracted from performance during the municipal market sell-off in late 2008. We regained some of that performance in the last half of the period as longer-term bonds and lower-quality securities led the municipal market rebound in early 2009, but it wasnt enough to entirely overcome the underper-formance from earlier in the period. The best performers were essential-services revenue bonds, which finance basic services such as utilities, water and sewer. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Investments concentrated in one industry may fluctuate more widely than investments diversified across industries. Because the Fund may focus on particular industries, its performance may depend on the performance of thoseindustries. The Fund is non-diversified, which generally means that it may invest a greater percentage of its total assets in the securities of fewer issuers than a diversified fund. As a result, credit, market and other risks associated with the Funds investment strategies or techniques may be more pronounced for the Fund than for funds that are diversified. The major factors in this Funds performance are interest rates and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Funds average maturity will make it more sensitive tointerest-rate risk. 6 California Tax-Free Income Fund | Annual report A look at performance For the period ended May 31, 2009 Average annual returns (%) Cumulative total returns (%) SEC 30- day yield (%) as of 5-31-09 with maximum sales charge (POP) with maximum sales charge (POP) Inception Class date 1-year 5-year 10-year 1-year 5-year 10-year A 12-29-89 6.92 1.89 3.09 6.92 9.84 35.60 4.54 B 12-31-91 8.02 1.63 2.90 8.02 8.41 33.04 3.91 C 4-1-99 4.32 1.97 2.69 4.32 10.23 30.42 3.89 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  0.81%, ClassB 1.66% and Class C  1.66%. Expenses for the current period may be higher than those shown in the Annual operating expenses table for one or more of the following reasons: (i) a significant decrease in average net assets may result in a higher advisory fee rate if advisory fee breakpoints are not achieved; (ii) a significant decrease in average net assets may result in an increase in the expense ratio because certain fund expenses do not decrease as asset levels decrease; or (iii) the termination of voluntary expense cap reimbursements and/or fee waivers, as applicable. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. Annual report | California Tax-Free Income Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock California Tax-Free Income Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Barclays Capital Municipal Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 5-31-99 $13,304 $13,304 $16,209 C 2 5-31-99 13,042 13,042 16,209 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of May 31, 2009. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Barclays Capital Municipal Bond Index is an unmanaged index that includes municipal bonds and is commonly used as a measure of bond performance. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 8 California Tax-Free Income Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on March 1, 2009 with the same investment held until May 31, 2009. Account value Ending value Expenses paid during on 3-1-09 on 5-31-09 period ended 5-31-09 1 Class A $1,000.00 $973.70 $2.44 Class B 1,000.00 967.50 4.54 Class C 1,000.00 967.50 4.49 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2009, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 1 Expenses are equal to the Funds annualized expense ratio of 0.98%, 1.83%, and 1.81% for Class A, Class B, and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 92/365 (to reflect the three month period). Annual report | California Tax-Free Income Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on December 1, 2008, with the same investment held until May 31, 2009. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-08 on 5-31-09 period ended 5-31-09 1 Class A $1,000.00 $1,020.00 $4.94 Class B 1,000.00 1,015.80 9.20 Class C 1,000.00 1,015.90 9.10 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 0.98%, 1.83%, and 1.81% for Class A, Class B, and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 California Tax-Free Income Fund | Annual report Portfolio summary Top 10 holdings 1 Santa Ana Financing Authority, 7-1-24, 6.250% 4.0% San Bernardino County, 8-1-17, 5.500% 3.4% Puerto Rico Aqueduct & Sewer Authority, 7-1-11, 10.021% 3.3% Golden State Tobacco Securitization Corp., 6-1-35, 5.000% 3.2% New Haven Unified School District, 8-1-22, Zero 2.6% Commonwealth of Puerto Rico, 7-1-15, 6.500% 2.3% Santa Clara County Financing Authority, 5-15-17, 5.500% 2.3% California, State of, 4-1-29, 4.750% 2.1% California, State of, 4-1-33, 6.500% 2.0% Inglewood Unified School District, 10-15-26, 5.250% 1.9% Industry composition General obligation bonds 12% Tobacco 4% Revenue bonds Utilities 4% Education 14% Development 3% Facilities 13% Power 3% Transportation 9% Other revenue bonds 23% Special tax 8% Miscellaneous 2% Health care 5% Quality composition 2 AAA 14% BBB 22% AA 19% BB 11% A 34% 1 As a percentage of net assets on May 31, 2009. Excludes cash and cash equivalents. 2 As a percentage of net assets on May 31, 2009. 3 Investments concentrated in one industry may fluctuate more widely than investments diversified across industries. Because the Fund may focus on particular industries, its performance may depend on the performance of thoseindustries. Annual report | California Tax-Free Income Fund 11 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 5-31-09 Interest Maturity Par value State, issuer, description rate date Value Tax-exempt long-term bonds 98.59% (Cost $278,786,742) California 88.81% ABAG Finance Authority for Nonprofit Corps., Institute on Aging 5.650% 08-15-38 $1,000 962,590 San Diego Hospital Association, Ser. A 6.125 08-15-20 2,000 2,004,460 Anaheim Certificates of Participation, Convention Center (B)(D)(P) 6.200 07-16-23 2,000 2,021,640 Anaheim Public Financing Authority, Public Improvements Project, Ser. C (D) Zero 09-01-18 3,000 1,886,220 Antioch Public Financing Authority, Ser. B 5.850 09-02-15 1,375 1,319,258 Belmont Community Facilities, Library Project, Ser. A (D) 5.750 08-01-24 1,000 1,145,820 California County Securitization Agency, Fresno County Tobacco Funding Corp. 6.000 06-01-35 1,765 1,325,215 Kern County Tobacco Funding Corp., Ser. A 6.125 06-01-43 5,000 3,743,550 Los Angeles County Tobacco Funding Corp. Zero 06-01-21 5,000 3,484,500 Stanislaus County Tobacco Funding Corp., Ser. A 5.500 06-01-33 1,000 771,590 California Economic Recovery, General Obligation, Ser. C5 (P)(V) 0.280 07-01-23 1,300 1,300,000 California Educational Facilities Authority, Woodbury University 5.000 01-01-30 2,000 1,425,680 College & University Finance 5.000 02-01-26 4,525 3,098,630 College & University Finance, Ser. B 6.125 06-01-09 5 5,000 University of San Diego, Ser. A 5.500 10-01-32 1,435 1,444,873 Woodbury University 5.000 01-01-25 1,800 1,384,776 California General Obligation, Daily Kindergarten University, Ser. A4 (P)(V) 0.160 05-01-34 1,400 1,400,000 California Health Facilities Financing Authority, Catholic Healthcare West, Ser. G 5.250 07-01-23 1,000 988,190 Kaiser Permanente, Ser. A 5.250 04-01-39 2,500 2,253,600 Providence Health System, Ser. C 6.500 10-01-33 1,000 1,072,180 California Infrastructure & Economic Development Bank, Performing Arts Center 5.000 12-01-27 500 501,030 J. David Gladstone Institute Project 5.250 10-01-34 1,000 927,360 Kaiser Hospital, Ser. A 5.550 08-01-31 3,000 2,939,790 See notes to financial statements 12 California Tax-Free Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value California (continued) California Municipal Finance Authority, American Heritage Project, Ser. A 5.250% 06-01-26 $1,000 $799,650 California Pollution Control Financing Authority, Pacific Gas & Electric Co., Ser. A (D)(P) 5.350 12-01-16 1,000 993,960 Waste Management Inc. Project, Ser. C (P) 5.125 11-01-23 2,000 1,812,820 California, State of, General Obligation 6.500 04-01-33 5,000 5,435,000 General Obligation 5.125 04-01-23 2,000 2,012,460 General Obligation 5.125 11-01-24 1,000 1,000,270 General Obligation (D) 4.750 04-01-29 6,000 5,717,880 California State Public Works Board, California State University, Ser. D 6.250 04-01-34 2,000 2,034,620 State Prisons, Series A (D) 5.000 12-01-19 5,000 5,097,900 State Prisons, Series C 5.500 06-01-18 5,000 5,114,700 California State University Revenue, Ser. A 5.250 11-01-34 1,000 1,003,020 California Statewide Communities Development Authority, Irvin LLC 5.750 05-15-32 1,230 1,071,957 Living Presbyterian Homes, Ser. A 4.875 11-15-36 2,000 1,370,160 Thomas Jefferson School, Ser. A 7.250 10-01-38 2,000 1,667,460 California Statewide Financing Authority, Tobacco Settlement, Ser. A 6.000 05-01-37 2,500 1,864,700 Tobacco Settlement, Ser. B 6.000 05-01-37 4,000 2,983,520 Capistrano Unified School District, No: 90-2 Talega 6.000 09-01-33 750 639,053 No: 90-2 Talega 5.875 09-01-23 500 468,975 Center Unified School District, Capital Appreciation, Ser. C (D) Zero 09-01-16 2,145 1,624,923 Chula Vista Redevelopment Agency, Bayfront, Ser. B 5.250 10-01-27 1,250 947,625 Cloverdale Community Development Agency, Cloverdale Redevelopment Project 5.500 09-01-38 3,000 2,064,330 Contra Costa County Public Financing Authority, Unrefunded, Ser. A (D) 5.000 06-01-28 1,230 1,225,511 Corona Community Facilities District No. 97-2 5.875 09-01-23 1,205 1,001,909 East Side Union High School District- Santa Clara County, General Obligation (D) 5.250 09-01-24 2,500 2,737,075 Folsom Public Financing Authority, Ser. B 5.125 09-01-26 1,000 725,170 Foothill Eastern Transportation Corridor Agency, Capital Appreciation Zero 01-15-25 6,615 1,956,188 Capital Appreciation Zero 01-15-36 30,000 3,668,100 Fresno Sewer Revenue, Ser. A1 (D) 5.250 09-01-19 1,000 1,121,210 Fullerton Community Facilities District No: 1, Amerige Heights 6.200 09-01-32 1,000 828,410 Golden State Tobacco Securitization Corp., Ser A (D) 5.000 06-01-35 10,000 8,644,500 Ser. 2003 A1 6.250 06-01-33 2,760 3,017,066 See notes to financial statements Annual report | California Tax-Free Income Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value California (continued) Inglewood Unified School District (D) 5.250% 10-15-26 $5,000 $5,136,650 Irvine Mobile Home Park Revenue, Meadows Mobile Home Park, Ser. A 5.700 03-01-28 3,975 3,330,295 Kern County, Capital Improvements Project, Ser. A (D) 5.750 08-01-35 1,000 1,028,290 Laguna-Salada Union School District, General Obligation, Ser. C (D) Zero 08-01-26 1,000 401,860 Lancaster School District, Capital Appreciation Project (D) Zero 04-01-19 1,730 1,099,000 Capital Appreciation Project (D) Zero 04-01-22 1,380 713,460 Lee Lake Water District Community Facilities District No: 2, Montecito Ranch 6.125 09-01-27 1,200 961,380 Long Beach Harbor Revenue, Ser. A (D) 6.000 05-15-18 2,660 2,833,565 Long Beach Special Tax Community, District No: 6- Pike 6.250 10-01-26 2,500 2,179,600 Los Angeles Community College District, General Obligation, 2008 Election, Ser. A 6.000 08-01-33 4,000 4,304,680 Los Angeles Community Facilities District No: 3, Cascades Business Park 6.400 09-01-22 655 592,998 Los Angeles Department of Water & Power, Ser. A 5.000 07-01-39 1,000 977,130 Ser. A1 5.250 07-01-38 2,000 2,021,500 Millbrae Residential Facility Revenue, Magnolia of Millbrae Project, Ser. A 7.375 09-01-27 2,500 2,146,525 Modesto Community Facilities District No: 4-1 5.100 09-01-26 3,000 2,179,680 New Haven Unified School District, Ser. B (D) Zero 08-01-22 14,200 7,045,614 Northern California Power Agency, Ore Transition Project, Ser. A (D) 7.000 05-01-13 100 109,278 Orange County Improvement Bond Act 1915, Ser. B 5.750 09-02-33 1,570 1,416,470 Oxnard Community Facilities District: No. 3, Seabridge 5.000 09-01-35 1,500 947,220 Paramount Unified School District, General Obligation, Ser. B (D) Zero 09-01-25 4,735 1,896,083 Pasadena Certificates of Participation, Old Pasadena Parking Project 6.250 01-01-18 850 984,368 Poway Community Facilities District No: 88-1, Parkway Business Center 6.750 08-15-15 1,000 1,013,410 Rancho Santa Fe Community Services District No: 01 6.700 09-01-30 1,000 865,280 Ripon Redevelopment Agency, Community Redevelopment Project (D) 4.750 11-01-36 1,700 1,348,712 Riverside County Asset Leasing Corp., Ser. A 6.500 06-01-12 1,000 1,074,960 Sacramento City Financing Authority, Convention Center Hotel, Ser. A 6.250 01-01-30 4,975 5,098,629 See notes to financial statements 14 California Tax-Free Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value California (continued) San Bernardino County, Certificates of Participation, Ser. B 6.875% 08-01-24 $350 $455,235 Medical Center Financing Project (D) 5.500 08-01-17 8,750 9,323,738 San Bruno Park School District, General Obligation, Ser. B (D) Zero 08-01-21 1,015 553,449 General Obligation, Ser. B (D) Zero 08-01-23 1,080 503,561 San Diego Redevelopment Agency, Capital Appreciation, Ser. B Zero 09-01-17 1,600 859,536 Capital Appreciation, Ser. B Zero 09-01-18 1,700 838,032 City Heights, Ser. A 5.800 09-01-28 1,395 1,095,884 City Heights, Ser. A 5.750 09-01-23 1,000 823,840 San Diego Unified School District, General Obligation, Election of 1998, Ser. B (D) 5.000 07-01-25 2,450 2,542,782 General Obligation, Ser. A (D) Zero 07-01-21 2,500 1,369,645 San Francisco City & County Redevelopment Agency District No: 6, Ser. A 6.000 08-01-25 2,500 2,378,175 Mission Bay South, Ser. A 5.150 08-01-35 1,250 975,325 San Francisco State Building Authority, Ser. A 5.000 10-01-13 2,145 2,288,930 San Joaquin County, Certificates of Participation (D) 5.000 11-15-29 2,965 2,833,265 San Joaquin Hills Transportation Corridor Agency, Toll Road Revenue Zero 01-01-14 5,000 4,485,600 Toll Road Revenue Zero 01-01-22 6,500 3,856,580 Toll Road Revenue, Ser. A 5.750 01-15-21 5,000 3,851,550 San Marcos Public Facilities Authority, Project Area 3-A 6.000 08-01-31 1,305 1,342,780 San Mateo County Joint Power Authority, Capital Projects Program (D) 5.000 07-01-21 1,815 1,819,011 Santa Ana Financing Authority, Mainplace Project, Ser. D 5.600 09-01-19 1,000 885,770 Police Admin & Holding Facility, Ser. A (D) 6.250 07-01-19 1,790 1,963,272 Police Admin & Holding Facility, Ser. A (D) 6.250 07-01-24 10,000 10,923,300 Santa Clara County Financing Authority, Ser. B (D) 5.500 05-15-17 6,000 6,271,560 Santa Fe Springs Community Development Commission, Ser. A (D) Zero 09-01-20 1,275 699,835 Santa Margarita Water District No: 99-1 6.000 09-01-30 500 589,760 Santaluz Community Facilities District No: 2 6.375 09-01-30 1,490 1,267,007 Southern California Public Power Authority, Natural Gas Project No: 1, Ser. A 5.250 11-01-26 2,000 1,870,920 Southern Transmission (D) Zero 07-01-13 4,400 4,039,772 Tobacco Securitization Authority of Northern California, Ser. A 5.375 06-01-41 1,000 1,086,450 Torrance Hospital Revenue, Memorial Medical Canter, Ser. A 5.500 06-01-31 2,000 1,913,980 See notes to financial statements Annual report | California Tax-Free Income Fund 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value California (continued) Turlock Health Facility Revenue, Emanuel Medical Center, Ser. B 5.125% 10-15-37 $2,500 $1,569,500 Vallejo Sanitation & Flood Control District, Certificates of Participation (D) 5.000 07-01-19 2,500 2,410,625 West Covina Redevelopment Agency, Fashion Plaza 6.000 09-01-22 3,000 3,336,360 Puerto Rico 9.78% Commonwealth of Puerto Rico, General Obligation 6.500 07-01-15 6,000 6,352,620 General Obligation, Ser. A 5.375 07-01-33 1,250 1,106,175 General Obligation, Ser. A 5.000 07-01-23 5,000 4,515,500 Puerto Rico Aqueduct & Sewer Authority, Inverse Floater (B)(D)(P) 10.021 07-01-11 7,500 9,043,200 Ser. A Zero 07-01-24 1,750 1,381,695 Puerto Rico Highway & Transportation Authority, Ser. Z (D) 6.250 07-01-14 3,250 3,429,628 Unrefunded, Ser. A (D) 5.000 07-01-38 190 163,995 Puerto Rico Industrial Tourist Education Medical & Environment Authority, Hospital De La Concepcion 6.500 11-15-20 500 513,720 Total investments (Cost $278,786,742)  98.59% Other assets and liabilities, net 1.41% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. (B) Security has been issued as a leveraged inverse floater bond purchased on the secondary market. (D) Bond is insured by one of these companies: Insurance coverage As a % of total investments Ambac Financial Group, Inc. 5.10% Assured Guaranty Corp. 0.38% Financial Guaranty Insurance Company 4.75% Financial Security Assurance, Inc. 7.18% National Public Finance Guarantee Insurance Corp. 24.39% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (V) Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of May 31, 2009.  At May 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $277,458,392. Net unrealized depreciation aggregated $10,164,119, of which $12,274,991 related to appreciated investment securities and $22,439,110 related to depreciated investment securities. See notes to financial statements 16 California Tax-Free Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-09 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $278,786,742) $267,294,273 Receivable for fund shares sold 370,240 Interest receivable 4,102,358 Other receivables and prepaid assets 58,024 Total assets Liabilities Due to custodian 99,050 Payable for fund shares repurchased 304,750 Payable to affiliates Accounting and legal services fees 14,131 Transfer agent fees 3,750 Distribution and service fees 48,645 Trustees fees 56,124 Management fees 120,525 Other liabilities and accrued expenses 55,791 Total liabilities Net assets Capital paid-in $283,373,340 Undistributed net investment income 7,703 Accumulated net realized loss on investments (766,445) Net unrealized depreciation on investments (11,492,469) Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value. Class A ($247,903,244 ÷ 25,548,811 shares) $9.70 Class B ($6,551,441 ÷ 675,112 shares) 1 $9.70 Class C ($16,667,444 ÷ 1,717,738 shares) 1 $9.70 Maximum offering price per share Class A ($9.70 ÷ 95.5%) 2 $10.16 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements Annual report | California Tax-Free Income Fund 17 F I N A N C I A L S T A T E M E N T S Statement of operations For the periods ended 5-31-09 and 8-31-08 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the periods stated. Period Year ended ended 5-31-09 1 8-31-08 Investment income Interest Expenses Investment management fees (Note 5) 1,112,643 1,790,496 Distribution and service fees (Note 5) 429,798 699,727 Transfer agent fees (Note 5) 91,767 129,294 Accounting and legal services fees (Note 5) 31,707 37,228 Trustees fees 12,495 19,336 State registration fees 12,588 16,835 Printing and postage fees 20,327 29,186 Professional fees 71,518 40,637 Custodian fees 47,704 83,930 Registration and filing fees 2,437  Proxy fees 83,081  Miscellaneous 49,327 9,870 Total expenses Less expense reductions (Note 5) (21) (1,988) Net expenses Net investment income Realized and unrealized gain (loss) Net realized (loss) gain on investments (2,017,380) 219,561 Change in net unrealized appreciation (depreciation) of investments (18,907,753) (7,654,523) Net realized and unrealized loss Decrease in net assets from operations 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. See notes to financial statements 18 California Tax-Free Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last three periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period Year Year ended ended ended 5-31-09 1 8-31-08 8-31-07 Increase (decrease) in net assets From operations Net investment income $10,192,825 $14,264,926 $14,124,386 Net realized gain (loss) (2,017,380) 219,561 1,521,490 Change in net unrealized appreciation (depreciation) (18,907,753) (7,654,523) (11,454,555) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (9,586,599) (13,221,127) (13,058,903) Class B (251,259) (437,796) (664,098) Class C (379,274) (443,676) (323,845) From net realized gain Class A (170,182) (374,572)  Class B (5,509) (16,486)  Class C (7,541) (14,767)  Total distributions From Fund share transactions (Note 6) Total increase (decrease) Net assets Beginning of period 317,512,910 328,674,838 327,874,435 Period ended Undistributed net investment income 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. See notes to financial statements Annual report | California Tax-Free Income Fund 19 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 5-31-09 1 8-31-08 8-31-07 8-31-06 8-31-05 2 8-31-04 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.36 0.47 0.47 0.49 0.51 0.52 Net realized and unrealized gain (loss) on investments (0.65) (0.25) (0.32) (0.15) 0.16 0.30 Total from investment operations Less distributions From net investment income (0.36) (0.46) (0.47) (0.49) (0.50) (0.51) From net realized gain (0.01) (0.01)     Total distributions Net asset value, end of period Total return (%) 4 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $248 $294 $304 $296 $306 $308 Ratios (as a percentage of average net assets): Expenses before reductions 0.91 0.81 0.81 0.82 0.86 0.83 Expenses net of fee waivers 0.91 0.81 0.81 0.82 0.86 0.83 Expenses net of all fee waivers and credits 0.91 0.81 0.81 0.82 0.86 0.83 Net investment income 5.10 7 4.45 4.33 4.53 4.59 4.72 Portfolio turnover (%) 26 22 41 33 13 21 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. 2 Audited by previous Independent Registered Public Accounting Firm. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. See notes to financial statements 20 California Tax-Free Income Fund | Annual report F I N A N C I A L S T A T E M E N T S CLASS B SHARES Period ended 5-31-09 1 8-31-08 8-31-07 8-31-06 8-31-05 2 8-31-04 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.30 0.38 0.38 0.40 0.41 0.42 Net realized and unrealized gain (loss) on investments (0.65) (0.25) (0.32) (0.15) 0.16 0.31 Total from investment operations Less distributions From net investment income (0.30) (0.37) (0.38) (0.40) (0.40) (0.42) From net realized gain (0.01) (0.01)     Total distributions Net asset value, end of period Total return (%) 4 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $7 $10 $15 $24 $32 $43 Ratios (as a percentage of average net assets): Expenses before reductions 1.76 1.66 1.66 1.67 1.71 1.69 Expenses net of fee waivers 1.76 1.66 1.66 1.67 1.71 1.69 Expenses net of all fee waivers and credits 1.76 1.66 1.66 1.67 1.71 1.69 Net investment income 4.25 7 3.59 3.47 3.68 3.75 3.87 Portfolio turnover (%) 26 22 41 33 13 21 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. 2 Audited by previous Independent Registered Public Accounting Firm. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. CLASS C SHARES Period ended 5-31-09 1 8-31-08 8-31-07 8-31-06 8-31-05 2 8-31-04 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.30 0.38 0.37 0.40 0.41 0.42 Net realized and unrealized gain (loss) on investments (0.65) (0.25) (0.31) (0.15) 0.16 0.31 Total from investment operations Less distributions From net investment income (0.30) (0.37) (0.38) (0.40) (0.40) (0.42) From net realized gain (0.01) (0.01)     Total distributions Net asset value, beginning of period Total return (%) 4 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $17 $14 $10 $8 $7 $7 Ratios (as a percentage of average net assets): Expenses before reductions 1.76 1.66 1.66 1.67 1.71 1.69 Expenses net of fee waivers 1.76 1.66 1.66 1.67 1.71 1.69 Expenses net of all fee waivers and credits 1.76 1.66 1.66 1.67 1.71 1.69 Net investment income 4.22 7 3.60 3.47 3.68 3.74 3.87 Portfolio turnover (%) 26 22 41 33 13 21 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. 2 Audited by previous Independent Registered Public Accounting Firm. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. See notes to financial statements Annual report | California Tax-Free Income Fund 21 Notes to financial statements Note 1 Organization John Hancock California Tax-Free Income Fund (the Fund) is a non-diversified open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act) . The Fund seeks a high level of current income, consistent with the preservation of capital, that is exempt from federal and California personal income taxes . Since the Fund invests primarily in California issuers, the Fund may be affected by political, economic or regulatory developments in the state of California. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares . The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service . Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan . Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements . Actual results could differ from those estimates . The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M
